Citation Nr: 1535121	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  11-13 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service from April 1996 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, in part, denied service connection for fibromyalgia.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in December 2011.  A copy of the hearing transcript is of record.

The Board then remanded the matter for additional development in June 2014 and December 2014.  It now returns to the Board for further review.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran does not have fibromyalgia which is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information in a March 2009 letter prior to the initial adjudication of her claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  She has not alleged any notice deficiency during the adjudication of her claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In light of the above development, there has been substantial compliance with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with its remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict compliance with the Board's remand directives is required under Stegall).

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

With respect to element (1), a current disability, the Board finds that the overall weight of the evidence is against a finding that the Veteran has fibromyalgia.  Private treatment records dated October 2008 include fibromyalgia as part of the Veteran's list of "problems."  Additional private records dated April 2009, from the same physician, reflect a diagnosis of fibromyalgia.  

However, a June 2014 VA examiner stated that the Veteran did not have fibromyalgia.  This examiner noted that the Veteran has several diagnoses of cervical and lumbar spine spondylosis and degenerative disc disease.  The medical literature stated that symptoms of fibromyalgia included muscle pain, extreme tiredness, and tender points.  The examiner went on to state that because the pain and fatigue associated with fibromyalgia is common to many other health conditions, the diagnosis is often a process of elimination.

An April 2015 VA opinion also noted that, while fibromyalgia was diagnosed in 2009,  the condition is a diagnosis of exclusion.  In the presence of a disease known to cause muscular spasm (which, in this Veteran's case, includes cervical and lumbar degenerative disc disease), those spasms and pain are due to the degenerative disc disease.  The examiner also noted that the lack of a true diagnosis is further supported by assertions from the Veteran's orthopedist that her neck spasms were specifically due to her cervical spine degenerative disc disease and surgery.  See July 2010 Private Treatment Records.

The Board is mindful that a current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007).  In this case, however, the overall weight of the evidence is against a finding that the Veteran has fibromyalgia.  That is, the Veteran's lengthy history of diagnosed cervical and lumbar spine disabilities, when viewed alongside the June 2014 and April 2015 VA opinions identifying fibromyalgia as a diagnosis of exclusion and attributing the Veteran's complaints to these spine disabilities, is more probative than the October 2008 and April 2009 notations of fibromyalgia as a current condition without further comment.  The Board also notes that the Veteran herself has provided conflicting statements as to whether she has fibromyalgia.  See July 2014 VA Examination ("Veteran advises that she has not been diagnosed with fibromyalgia."); August 2014 Veteran Statement ("The review was incorrect for Fibromyalgia; it is supposed to be degenerative disc disease..."); November 2014 Veteran Statement ("Both doctors diagnosed me with having degenerative disc disease, not fibromyalgia.").  While the Veteran has not demonstrated the capability to competently diagnose specific conditions, her statements are nonetheless suggestive that a current fibromyalgia condition is not present.  In light of this evidence, the Board finds that a current disability has not been established.

Even if a current fibromyalgia condition was present, the evidence is against a finding that element (3), a link between the current condition and service, has also been met.  The Veteran was treated for neck and back pain during service.  However, there is no in-service diagnosis of fibromyalgia.  The earliest indication of fibromyalgia is from 2008.  A March 2015 VA opinion stated that while the Veteran reported an onset date of fibromyalgia in 2003, a lumbar spine MRI from 2003 showed degenerative disc disease, and a cervical spine MRI showed disc protrusions with stenosis.  This examiner again noted that fibromyalgia is a diagnosis of exclusion, and that neck and back pain in service were therefore due to disc protrusions and disc disease.  The April 2015 examiner also stated that it was less likely than not that fibromyalgia had its onset during service or was otherwise related to service.  The Veteran's complaints of neck and back pain, and her testimony that she experienced pain during training exercises, are attributable to her lumbar spine condition.  The examiner also noted that generalized muscle soreness after exertion does not constitute adequate evidence for the diagnosis of fibromyalgia.

There is no competent medical opinion to refute these conclusions or to otherwise indicate that current fibromyalgia, if present, is attributable to service.  As noted above, the Veteran has not demonstrated any specialized knowledge or expertise to indicate she is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of fibromyalgia falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, element (3) of service connection has not been met.

The preponderance of the evidence is against finding that the Veteran has fibromyalgia etiologically related to active service.  The appeal is accordingly denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for fibromyalgia is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


